      Case 2:19-cr-00797-RGK Document 2-1 Filed 12/30/19 Page 1 of 1 Page ID #:4
                                               United States District Court
                                                    Central District of California              Cristina M. Squieri Bullock
                                                      Office of the Clerk                       Chief Deputy of Administration
                                                                                                350 West 1st Street, Suite 4311
                                                                                                    Los Angeles, CA 90012

                Kiry K. Gray                                                                          Sara Tse Soo Hoo
 District Court Executive / Clerk of Court                                                        Chief Deputy of Operations
      350 West 1st Street, Suite 4311                                                         255 East Temple Street, Suite TS-134
          Los Angeles, CA 90012                                                                     Los Angeles, CA 90012


                                                        December 30, 2019

Clerk, United States District Court
 SOUTHERN District of             CALIFORNIA

US COURTHOUSE
333 WEST BRAODWAY, SUITE 420
SAN DIEGO, CA 92101
Re:       Transfer of Jurisdiction of Probation
                  Your Case No. 17CR031A4-001-BTM
                  Assigned Our Case No. cr 19-00797 RJK
                  Case Title: USA VS YARITZ SEGURA

 Dear Sir/Madam:

 Enclosed please find:

           the original Probation Form 22, Transfer of Jurisdiction, of the above-named probationer to this district as
           accepted by Judge Virginia A. Phillips           .

           Please forward to this district certified copies of the following documents:
                    1)     Indictment, Information, or Complaint
                    2)     Judgment and Probationary Order
                    3)     If a Class A Misdemeanor, a copy of a signed Consent to proceed before a magistrate judge, and/
                           or document reflecting such consent, or waiver form.
           The probationer has been assigned our case number as referenced above. Please include this case number in all
           future correspondence.

           the original Probation Form 22, Transfer of Jurisdiction, of the above-named probationer, which has been
           denied by Judge                                 .

                                                                         Sincerely,

                                                                         Clerk, U.S. District Court


                                                                         By Linda_Chai@cacd.uscourts.gov
                                                                            Deputy Clerk

cc:       Probation Office, Central District of California
          Probation Office, District of Origin

CR-25 (06/18)                                TRANSMITTAL LETTER - PROBATION TRANSFER IN
